* * * * * * * * * * *
The Opinion and Award is hereby AMENDED as follows:
 CONCLUSIONS OF LAW
Paragraph 2 is amended to read as follows:
2. As the result of his compensable injury by accident on May 20, 2002, plaintiff was temporarily totally disabled from any employment and entitled to receive temporary total disability compensation from November 1, 2003, which was the effective date of the reinstatement of temporary total disability benefits, until on or about January 20, 2005, when he unjustifiably refused an offer of suitable employment. Thereafter, plaintiff is not entitled to any compensation during the continuance of such refusal. N.C. Gen. Stat. § 97-32. Defendant has already paid this compensation to plaintiff.
                          * * * * * * * * * * * AWARD *Page 2 
Paragraph 1 of the Award is amended to read as follows:
1. Defendant shall pay temporary total disability benefits at the rate of $654.00 per week from November 1, 2003 until January 20, 2005, when he unjustifiably refused suitable employment. Plaintiff's claim for additional compensation is suspended until such time as he ceases his refusal of suitable employment with defendant or another employer.
                          * * * * * * * * * * *
In all other respects the Opinion and Award filed on August 27, 2007 remains in full force and effect.
This 24th day of September, 2007.
  S/______________________
  LAURA KRANIFELD MAVRETIC
  COMMISSIONER
CONCURRING:
S/______________________ BUCK LATTIMORE CHAIRMAN
S/______________________ DIANNE C. SELLERS COMMISSIONER *Page 1